DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,490,716. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent and therefore under a one-way obviousness type double patenting test, a prima facie case of obviousness exists.

Claims 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.  9,960,328 in view of Hu et al (US Pub 2016/0296117).
Regarding claims 21-27, claims 1-18 of U.S. Patent No.  9,960,328 teaches a semiconductor device, comprising: a transmissive layer (first optical-transmissive carrier structure) comprising a transmissive layer top side and a transmissive layer bottom side; a lower redistribution structure (first redistribution structure) comprising a redistribution structure top side, and a redistribution structure bottom side, wherein the redistribution structure top side comprises first conductive pads (conductive pads), and the redistribution structure bottom side contacts the transmissive layer top side; and a first component (semiconductor die) comprising a component top side, a component bottom side, and a first 
	Claims 1-18 of U.S. Patent No.  9,960,328 do not teach the transmissive layer comprises a window region; and wherein the first radiation circuit is vertically aligned with the window region for the radiation.
Hu (fig. 4) teaches wherein the transmissive layer (glass cover 23, [0015]) comprises a window region (region underneath lens 351, [0031]) that permits passage of radiation between the transmissive layer top side and the transmissive layer bottom side; wherein the first radiation circuit (light chip 21, [0031]) is vertically aligned with the window region for the radiation.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of Patent 9,960,328 with light chip 21 vertically aligned with the window region of Hu in order to emit light beams L1 from the light chip passing through the glass cover as taught by Hu, [0031].
Regarding claims 28-34, claims 1-18 of U.S. Patent No.  9,960,328 teaches a semiconductor device, comprising: a lower redistribution structure (first redistribution structure) comprising one or more conductive layers; a first component comprising (semiconductor die) one or more optical devices (optical device); a second component (another semiconductor die) operatively coupled to the one or more conductive layers of the lower redistribution structure; a transmissive layer (first optical-transmissive carrier structure)  along an external surface of the semiconductor device and configured to permit passage of radiation; an upper redistribution structure (second redistribution structure) comprising one or more conductive layers; and conductive vias (conductive interconnection structures) about a periphery of at least the second component, wherein the conductive vias couple the one or more conductive layers of the lower redistribution structure with the one or more conductive layers of the upper redistribution structure.

Hu (fig. 4) teaches wherein the one or more optical devices (light chip 21, [0031]) are vertically aligned with the transmissive layer (glass cover 23, [0015]) for the radiation.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of Patent 9,960,328 with light chip 21 vertically aligned with the glass cover 23 of Hu in order to emit light beams L1 from the light chip passing through the glass cover as taught by Hu, [0031].

Claims 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  10,784,422 in view of Hu et al (US Pub 2016/0296117).
Claims 1-20 of U.S. Patent No.  10,784,422 teaches a semiconductor device, comprising: a redistribution structure (redistribution structure) comprising a redistribution structure top side and a redistribution structure bottom side; conductive interconnection structures (conductive bumps) below the redistribution structure bottom side; a component (semiconductor die) comprising a first radiation circuit (transmitter) and coupled to the redistribution structure, wherein the component comprises a component top side, a component bottom side, and a component sidewall that joins the component top side to the component bottom side; a mold material (mold material) that contacts the redistribution structure top side and the component sidewall; and a transmissive layer (optically-transmissive layer) over the component top side and configured to permit passage of radiation. 
Claims 1-20 of U.S. Patent No.  10,784,422 do not teach wherein the first radiation circuit is vertically aligned with the transmissive layer.
Hu (fig. 4) teaches wherein the one or more optical devices (light chip 21, [0031]) are vertically aligned with the transmissive layer (glass cover 23, [0015]) for the radiation.
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35, 36 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al (US Pub 2016/0296117).
Regarding claim 35, Hu (fig. 2G) teaches a semiconductor device, comprising:
a redistribution structure (bottom circuitry 262, [0019]) comprising a redistribution structure top side and a redistribution structure bottom side;
conductive interconnection structures (circuitry 271, [0020]) below the redistribution structure bottom side;

a mold material (mold compound 26, [0017]) that contacts the redistribution structure top side and the component sidewall; and
a transmissive layer (glass 23, [0014]) over the component top side and configured to permit passage of radiation;
wherein the first radiation circuit is vertically aligned with the transmissive layer for the radiation (light beams, [0021]).
Regarding claim 36, Hu teaches the semiconductor device of claim 35, wherein the mold material (26) further contacts a bottom side of the transmissive layer (fig. 5).
Regarding claim 40, Hu teaches the semiconductor device of claim 35, wherein the redistribution structure comprises conductive layers (circuitry 262 and pads 272) separated by one or more dielectric layers (dielectric 273, [0020]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Kuo et al (US Pub 2015/0234137).
Regarding claim 37, Hu (fig. 2G) teaches conductive bumps (solder ball 212), underfill (25) and mold material (mold compound 26), but does not teach conductive bumps that couple the component bottom side to the redistribution structure top side; and underfill between the redistribution structure top side and the component bottom side; wherein the underfill contacts the conductive bumps.
Kuo (fig. 4) teaches conductive bumps (bump layer 13, [0016]) that couple the component bottom side (laser diode 1, [0015]) to the redistribution structure top side (RDL 7, [0013]); and underfill (passivation layer 8, [0013]) between the redistribution structure top side and the component bottom side; wherein the underfill contacts the conductive bumps.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of Hu with bump layer 13 of Kuo in order to directly couple the laser diode 1 to the RDL 7as taught by Kuo, [0016].
Regarding claim 38, Hu teaches the mold compound 26, but does not teach wherein the mold material further contacts the underfill.
Kuo (fig. 4) teaches wherein the mold material (transparent material 430, [0032]) further contacts the underfill.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of Hu with transparent material 430 of Kuo in order to increase mechanical strength as taught by Kuo, [0033].
Regarding claim 39, Hu teaches the under fill (25) and mold material (26), but does not teach wherein the mold material comprises a material different than the underfill.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed underfill and mold material of Hu with transparent material 430 and  passivation layer 8 of Huo because such material substitution is equivalently known for the same purpose. i.e. being used for underfill and mold material, MPEP 2144.06 (II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892